DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 and 21-22, in the reply filed on 03/25/2022 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/25/2022.

Information Disclosure Statement
The information disclosure statement filed 03/15/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein that is lined through has not been considered.  MPEP 609.07 states: “If any references to foreign patent documents or NPLs or unpublished U.S. patent applications (that are not stored in the Office’s Image File Wrapper (IFW) system) are to be cited, applicants must submit copies of these documents in PDF using EFS-Web.” However, it is noted that the provisional application 62/644,251 is part of the continuity/priority of this application.

The information disclosure statements (IDS) submitted on 08/10/2022, 05/03/2021, 03/02/2021, 04/22/2020, 09/24/2019, and 07/30/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, 13-14 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasz  (US 2007/0119713 A1).

In regards to claims 1-2, 6 and 22, Hasz teaches a thermal barrier coating comprising voids which extend into the coating from a top surface of the coating, wherein at least about 50% of the volume of the voids is filled by a mitigation coating material on a substrate such as a turbine engine component [Abstract, 0003, 0012, claim 17].  Hasz teaches the mitigation material is a metal oxide and by example is alumina [Abstract, 0016-0017, 0039, 0041].  Hasz teaches the mitigation material react with contaminants like CMAS [0038].  While not expressly teaching the mitigation, material is configured to induce crystallization of molten CMAS, it is expected to meet the limitation as alumina is disclosed and claimed by applicant.

In regards to claim 4, the coating of Hasz is considered an EBC as Hasz teaches the CMAS is an environmental contaminant and as the presence of the mitigation material in the coating stops the ingress of CMAS, thus the coating is then considered and EBC [0010, 0016].

In regards to claim 13, Hasz further teaches that the voids are intercolumnar voids/microcracks [Abstract, 0015, 0017, 0021, Fig. 2].

In regards to claim 14, Hasz further teaches that in at least at least a portion of the volume of the voids are filled by a mitigation coating material [0012].


Claims 1-2, 4, 6, 13-15 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoel et al. (US 20180163062 A1), herein Hoel.

In regards to claims 1, 2 and 22, Hoel teaches an article comprising a coating system [Abstract, 0006].  The coating includes a layer comprising a ceramic material and further including a quantity of surface-connected voids, and a protective agent is disposed within at least some of the surface-connected voids of the layer [Abstract, 0006, Fig. 1, claim 1].    A protective agent comprising aluminum oxide is disposed within at least some of the surface-connected voids of the layer [0006, claim 8].  The protective agent may be highly reactive to CMAS-type material, such that, at typical temperatures where CMAS is encountered in liquid form, the protective agent rapidly reacts with the CMAS to form a solid reaction product that itself is thermally and chemically stable in the presence of liquid CMAS, forming a solid-phase barrier against further CMAS ingress [0017].

In regards to claim 4, the coating of Hoel is considered an EBC as Hoel teaches the CMAS is an environmental contaminant and as the presence of the protective agent in the coating stops the ingress of CMAS, thus the coating is then considered and EBC [0002-0003, 0052].

In regards to claim 6, the coating of Hoel is considered an TBC as Hoel teaches the ceramic coating is a TBC for use at high temperatures [Abstract, 0002-0003, 0019, 0022, 0052].

In regards to claim 13, Hoel further teaches that the voids are intercolumnar voids [Fig. 1, 0019, 0028].

In regards to claim 14, Hoel further teaches that the protecting agent does not fully fill any of the respective void volumes [Fig.1, 0031-0033].

In regards to claim 15, Hoel further teaches that the coating system comprises a layer including the protective agent on an outer surface of the layer including a plurality of voids [0047, 0051, Fig. 3].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hasz  (US 2007/0119713 A1), as applied to claims 1 above.

In regards to claim 3, Hasz further teaches that mitigation material is scandia or chromia [0016].
Hasz differs from claim 3 by teaching Scandia and chromia in a list of possible mitigation materials, such that it cannot be said that the scandia or chromia species are anticipated.
However, it would have been obvious of ordinary skill in the art before the effective filing date of the invention to have employed any of the protective agents taught by Hoel, including a rare-earth oxide such as yttrium or scandium or a rare-earth phosphate.  The motivation for doing so is that the “selection of a known material based on its suitability for its intended use [supports] a prima facie obviousness determination.”  See MPEP 2144.07.


In regards to claim 15, Hasz further teaches that optionally a surface layer of the mitigation material as a coating is applied over the TBC with voids [0036].

Claims 3, 7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hoel et al. (US 20180163062 A1), herein Hoel, as applied to claims 1 and 6 above.

In regards to claim 3, Hoel further teaches that the protective agent comprises a rare-earth oxide such as yttrium or scandium or a rare-earth phosphate [0038, 0042-0043].
Hoel differs from claim 3 by teaching a rare-earth oxide such as yttrium or scandium or a rare-earth phosphate in a list of possible protective agents, such that it cannot be said that the rare-earth oxide such as yttrium or scandium as species are anticipated.
However, it would have been obvious of ordinary skill in the art before the effective filing date of the invention to have employed any of the protective agents taught by Hoel, including a rare-earth oxide such as yttrium or scandium or a rare-earth phosphate.  The motivation for doing so is that the “selection of a known material based on its suitability for its intended use [supports] a prima facie obviousness determination.”  See MPEP 2144.07.

In regards to claim 7, Hoel teaches the limitations of claim 6 as set forth above.  Hoel further teaches that the protective agent comprises a rare-earth phosphate [0041-0043].
Hoel differs from claim 7 by teaching a rare-earth phosphate in a list of possible protective agents, such that it cannot be said that the rare-earth oxide such as yttrium or scandium or a rare-earth phosphate species are anticipated.
However, it would have been obvious of ordinary skill in the art before the effective filing date of the invention to have employed any of the protective agents taught by Hoel, including a rare-earth phosphate.  The motivation for doing so is that the “selection of a known material based on its suitability for its intended use [supports] a prima facie obviousness determination.”  See MPEP 2144.07.

In regards to claim 11, Hoel teaches the limitations of claim 7 as set forth above.  Hoel further teaches that the rare-earth phosphate comprises an additive comprising rare earth oxide [claim 9].  It is noted that Hoel explains that “or” is not meant to be exclusive and refers to at least one of the referenced components being present and includes instances in which a combination of the referenced components may be present, unless the context clearly dictates otherwise [0014].  Thus claim 9 of allows for the presence of both a perovskite, as a rare-earth oxide, as well as the NZP-type material as a rare-earth phosphate [0041-0043, 0045].

In regards to claim 12, Hoel teaches the limitations of claim 7 as set forth above. Hoel further teaches that the protecting agent does not fully fill any of the respective void volumes [Fig.1, 0031-0033].  This is expected to overlap the claimed range.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hasz  (US 2007/0119713 A1), as applied to claim 4 above, and further in view of Cybulsky et al. (US 2016/02373088 A1) [IDS dated 03/15/2019], here in Cybulsky.

In regards to claim 5, Hasz does not teach wherein the coating layer layer includes an abradable EBC layer.
Cybulsky teaches articles for components of high temperature mechanical systems, such as gas turbine engines, comprising coating systems including an EBC coating [Abstract, 0003].  
Cybulsky expressly teaches that the coating system comprising an EBC further includes an outer abradable layer [00038, 0040].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added the outer abradable layer of Cybulsky to the coating of Haz.  One would have been motivated to do so based on the desired application of the article.  Further, as Cybulsky teaches it is known to add an outer abradable layer to an EBC coating system one would have had a reasonable expectation of success,

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hoel et al. (US 2018/0163062 A1), herein Hoel, as applied to claim 4 above, and further in view of Cybulsky et al. (US 2016/02373088 A1) [IDS dated 03/15/2019], here in Cybulsky.

In regards to claim 5, Hoel does not teach wherein the EBC layer includes an abradable EBC layer.
Cybulsky teaches articles for components of high temperature mechanical systems, such as gas turbine engines, comprising coating systems including an EBC coating [Abstract, 0003].  
Cybulsky expressly teaches that the coating system comprising an EBC further includes an outer abradable layer [00038, 0040].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added the outer abradable layer of Cybulsky to the coating of Hoel.  One would have been motivated to do so based on the desired application of the article.  Further, as Cybulsky teaches it is known to add an outer abradable layer to an EBC coating system one would have had a reasonable expectation of success,


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hoel et al. (US 2018/0163062 A1), herein Hoel  as applied to claim 1 above, and further in view of Spitsberg et al. (US 2006/028954 A1), herein Spitsberg.

In regards to claim 16, Hoel does not teach wherein the protective agent comprises is at one of yttrium monosilicate or scandium monosilicate.
 Spitsberg teaches an article with an environmental barrier coating, EBC [Abstract].
Spitsberg teaches the EBC includes materials that are resistant to environmental attack caused by, for example, corrosive agents, such as sulfates and/or chlorides of calcium, magnesium, sodium, etc., or mixtures thereof (e.g., from sea salt), or by oxides of calcium, magnesium, etc., or mixtures thereof (e.g., from CMAS), as well as high temperature, aqueous environments (e.g., steam), etc.  These materials include monosilicates such as yttrium silicate or scandium silicate [0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the yttrium monosilicate or scandium monosilicate of Spitsberg as the protective agent of Hoel.  One would have been motivated to do so based on the monosilicates’ resistance to environmental attacks.

Allowable Subject Matter
Claim 21 is allowed.  
It is noted that the prior art fails to teach an article with a coating system comprising both a monazite phase and a xenotime phase rare-earth phosphate in which the monazite rare-earth phosphate comprises a greater amount and wherein the monazite and a xenotime rare-earth phosphates partially fill voids in the coating.  The closest prior art includes Sudre et al. (US 6863999 B1) [IDS dated 03/15/2019], herein Sudre.  Sudre teaches Monazite-based TBC and mentions that xenotime type rare-earth phosphates are expected to have similar properties [Abstract, Col 3 lines 53-63, Col 4 lines 53-67].  However, Sudre does not teach or suggest a coating combining the two different phases of the materials.  Further no further teaching was found in the art to support the combination of the types.  Porob et al. (US 2016/0115818 A1), herein Porob, similarly teaches a TBC including a CMAS-reactive material in the coating [Abstract].  Porob teaches lanthanum phosphate (monazite phase) and yttrium phosphate (xenotime phase) as comparative examples [0067].  Again, Porob does not teach or suggest the benefit of combining the two phases in the coating.  
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Similarly, as set forth above for claim 21, the prior art does not teach or suggest the nucleating agent in the voids is a combination of a monazite phase and a xenotime phase rare-earth phosphate which is required by claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/           Primary Examiner, Art Unit 1784